Case 9:19-cv-00020-DWM Document 129 Filed 04/09/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

KSANKA KUPAQA XA’EQIN, et al., CV 19-20-M—DWM
Plaintiffs,

Vs. ORDER

UNITED STATES FISH AND
WILDLIFE SERVICE, et al.,

Defendants,
and
RC RESOURCES, INC.,

Defendant-Intervenor.

 

 

Defendant-Intervenor RC Resources, Inc. having moved unopposed to
excuse local counsel from the upcoming summary judgment hearing,

IT IS ORDERED that the motion (Doc. 127) is GRANTED. Defendant-
Intervenor’s local counsel is excused from the April 12, 2021 hearing so long as
pro hac vice counsel is prepared to participate in person.

DATED ini] day of April, 2021.

   
  

 

oy, District Judge
strict Court
